DETAILED ACTION
This communication is response to the amendment filed 02/19/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant argument that Abraham fails to disclose a message comprising downlink data from an application server and for transmission to a wireless device, the examiner respectfully disagrees. Abraham discloses a network driven RAN connection release can be performed when an Application Server (AS) or an AF determines that there is no more MO/MT data for the UE. The indication regarding the end of data may be sent by either the UE or by the AF and may be sent over the control plane or the user plane (see Abraham, ¶ 0064).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0200414 to ABRAHAM et al. (hereafter Abraham) in view of US .

Regarding claim 1, Abraham discloses a method (see Abraham, Fig 4; Fig 17) comprising: 
receiving, by a session management function (SMF) from a network exposure function (NEF), a message comprising downlink data and a release assistance indicator (RAI) (see Abraham, ¶ 0083: the AF may provide an indication via T8 to the NEF (514) for the core network to release the control plane/user plane connection with the UE 712 after the data session/interaction is complete. This indication from the AF 704 may trigger the NEF 714 to indicate a release to the SMF 702 (e.g., 502); ¶ 0084: at 814, data is communicated between the UE 802 (e.g., 512) and the SDC-SMF 810 (502) over NAS. In FIG. 8, NEF 812 (e.g., 514) sends a message to SDC-SMF 810 with a release indication 816 that there is no additional data to be sent to the UE 802; ¶ 0085: upon receiving the release indication or trigger from the AF, the NEF 912 sends a release indication 916 to SDC-SMF 908. The release indication 916 may comprise an RAI sent to the SMF), the RAI indicating: 
transmission of uplink data by a wireless device is expected subsequent to transmission of the downlink data (see Abraham, ¶ 0092: when there is no additional data to transmit, the UE application layer 1103 may indicate an end of the transmission 1114 to an AS layer 1105. The data to transmit can refer to uplink data. This can be regarded as the extension of BSR, e.g., with the MAC layer notifying the RAN about the UL data available for transmission; ¶ 0093: the data to transmit can also refer to both 
a release of a connection associated with the wireless device after the transmission of uplink data (see Abraham, ¶ 0065: the fast release may comprise an NAS based connection release, e.g., as described in connection with FIGS. 4-9. For example, a UE may send Release Assistance Information (RAI) Information Element (IE) to the MME to indicate that no additional MO/MT traffic is expected. In another example, the UE may send RAI to the SMF to request release of a PDU session; ¶ 0085: upon receiving the release indication or trigger from the AF, the NEF 912 sends a release indication 916 to SDC-SMF 908. The release indication 916 may comprise an RAI sent to the SMF; ¶ 0076: the fast release may comprise an NAS based connection release. For example, a UE may request a release of a PDU session by sending an RAI IE to the MME to indicate that no additional MO/MT traffic is expected. The UE may send a request to release a PDU session by sending a NAS ESM message with a RAI IE. The MME may then initiate a release of 51. Subsequently, the RAN may initiate RLC; ¶ 0086: the SDC-SMF sends a message 920 to the AMF 906 indicating to deactivate the PDU session, e.g., an N11 message to deactivate the PDU session. The indication 920 to deactivate the PDU session from the SMF is then forwarded to the RAN 904 at 921); 
receiving, by the SMF, an indication that the uplink data is transmitted (see Abraham, ¶ 0072: the AMF may send, at 413, an update to the SMF 410, e.g., 
sending, by the SMF to an access and mobility management function (AMF) based on receiving of the indication, a release message indicating release of a non-access stratum connection associated with the wireless device, the release message comprising the release assistance indicator (see Abraham, ¶ 0084: data is communicated between the UE 802 (e.g., 512) and the SDC-SMF 810 (502) over NAS. In FIG. 8, NEF 812 (e.g., 514) sends a message to SDC-SMF 810 with a release indication 816 that there is no additional data to be sent to the UE 802. The SMF 810 then sends a message 818 to AMF 806 (e.g., 510), e.g., an N11 message with an indication to deactivate the PDU session with the UE 802. The message 818 may then be forwarded to the RAN (e.g., 516), e.g., at 819; ¶ 0085: Upon receiving the release indication or trigger from the AF, the NEF 912 sends a release indication 916 to SDC-SMF 908. The release indication 916 may comprise an RAI sent to the SMF; ¶ 0086: the SDC-SMF sends a message 920 to the AMF 906 indicating to deactivate the PDU session, e.g., an N11 message to deactivate the PDU session. The indication 920 to deactivate the PDU session from the SMF is then forwarded to the RAN 904 at 921).
Abraham does not explicitly disclose a message received by SMF from NEF comprises downlink data from an application server and for transmission to a wireless device.
However, Kim which perform transmission of release assistance information discloses receiving, by a session management function (SMF) from a network exposure function (NEF), a message comprising- downlink data from an application server and for 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of NEF transmitting a message comprising downlink data to SMF as taught by Kim and incorporate it into the system of Abraham based in order to effectively provide services in mobile communication system (see Abraham, Col 2 lines 34-36). One of ordinary skill in the art would have been motivated to combine the RAI of Abraham and downlink data of Kim into the message based on user design preference to achieve efficient resource utilization since both messages are transmitted by the NEF.
Abraham implicitly discloses transmission of uplink data by a wireless device is expected subsequent to transmission of the downlink data.
However, CATT also discloses the well-known teaching of RAI indicating transmission of uplink data by a wireless device is expected subsequent to transmission of the downlink data (see CATT, page 3, last paragraph: if release assistance indication indicates that only single uplink data transmission subsequent to this downlink data transmission is expected, then the AMF requests NG-RAN to release the UE context once the AMF has forwarded the next uplink NAS transport message with container type “SM data transfer” to the UE unless the AMF is aware of other pending MT traffic).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above well-known 

Regarding claim 2, Abraham in view of KIM and CATT discloses the method of claim 1, Abraham discloses wherein the AMF sends to a base station a context release command message (see Abraham, ¶ 0069: the AMF receives the N2 UE Context Release Request message or due to an internal AMF event, including the reception of Service Request or Registration Request to establish another NAS signaling connection still via NG-RAN, the AMF sends, at 407, an N2 UE Context Release Command to the RAN, which may comprise a Cause) comprising: an AMF UE next generation application protocol identifier information element (NGAP ID IE); and a radio access network (RAN) UE NGAP ID IE (see Abraham, ¶ 0067; ¶ 0071: The RAN provides the list of recommended cells/TAs/NG-RAN node identifiers for paging to the AMF).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an NGAP ID IE and RAN UE NGAP ID IE in the context release command based on user design preference to achieve desired design goals since it is well-known in the art to perform this teaching as evidenced by US Pub. 2019/0191330 to DAO et al. (see ¶ 0331-¶0335; ¶ 0350-¶ 0351).

Regarding claim 3, Abraham in view of Kim and CATT discloses the method claim 2, wherein the base station releases signaling resources of the wireless device in response to the context release command message (see Abraham, ¶ 0007: aspects 
CATT also discloses wherein the base station releases signaling resources of the wireless device in response to the context release command message (see CATT, page 3, NOTE 3: the RAN releases the UE once it has received the N2 UE Context Release Command from the AMF).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above well-known teaching as taught by CATT and incorporate it into the system of Abraham to achieve an efficient resource utilization in the communication system (see CATT, page, Introduction).

Regarding claim 4, Abraham in view of Kim and CATT discloses the method of claim 3, wherein the base station sends to the AMF, a context release complete message indicating a result of the context release command message (see Abraham, ¶ 0071: the RAN confirms the N2 Release by returning an N2 UE Context Release Complete message comprising a List of PDU Session ID(s) with active N3 user plane to the AMF. The List of PDU Session ID(s) indicates the PDU Sessions served by RAN of 

Regarding claim 5, Abraham in view of Kim and CATT discloses the method of claim 1, wherein the sending of the release message is based on a status of a packet data unit session associated with the wireless device (see Abraham, ¶ 0068: a RAN connection release may be communicated between the UE 402 and RAN 404, as optionally indicated with a dashed line. For example, if there is some confirmed RAN conditions (e.g. Radio Link Failure) or for other RAN internal reason, the RAN may decide to initiate the UE context release in the RAN. In this case, the RAN sends, at 405, an N2 UE Context Release Request message comprising an indication of a Cause and a List of PDU Session ID(s) with active N3 user plane to the AMF 406. Cause indicates the reason for the release, and the List of PDU Session ID(s) indicates the PDU Sessions served by RAN of the UE).

Regarding claim 6, Abraham in view of Kim and CATT discloses the method of claim 5, wherein the status of the Packet Data Unit (PDU) session indicates that the PDU session is the last PDU session of the wireless device (see Abraham, ¶ 0068: the RAN sends, at 405, an N2 UE Context Release Request message comprising an 

Regarding claim 7, Abraham in view of Kim and CATT discloses the method of claim 1, wherein the AMF determines to release the non-access stratum connection of the wireless device (see Abraham, ¶ 0067: FIG. 4 illustrates an example of NAS connection release that is initiated by the RAN node or by the AMF. This procedure may be used to release the logical Next Generation Application Protocol (NG-AP) signaling connection and the associated N3 User Plane connections, and RAN RRC signaling and resources. In this example, the initiation of the AN release may be either RAN-initiated or AMF initiated; the AMF may initiate the release with cause e.g. unspecified failure, etc).

Regarding claim 8, Abraham in view of Kim and CATT discloses the method of claim 7, wherein the AMF determines to release the non-access stratum connection of the wireless device based on pending data packets for a packet data unit session of the wireless device (see Abraham, ¶ 0067-¶ 0072).

Regarding 9, Abraham in view of Kim and CATT discloses the method of claim 7, wherein the AMF determines to release the non-access stratum connection of the wireless device based on a status of a PDU session of the wireless device indicating 

Regarding claim 10, Abraham in view of Kim and CATT discloses the method of claim 1, further comprising sending by the SMF to a user plane function, a session modification request message in response to receiving the RAI (see Abraham, ¶ 0073: the SMF may send an N4 Session Modification Request to the UPF 408; ¶ 0074: SMF initiates an N4 Session Modification procedure indicating the need to remove Tunnel Info of AN or UPF terminating N3).

Regarding claim 11, Abraham in view of Kim and CATT discloses the method of claim 10, wherein the session modification request message (see Abraham, ¶ 0073: the SMF may send an N4 Session Modification Request to the UPF 408) comprises: 
an identifier of a session between the SMF and the User Plane Function (see Abraham, ¶ 0072: the AMF may send, at 413, an update to the SMF 410, e.g., Nsmf_PDUSession_UpdateSMContext comprising a PDU Session ID, PDU Session Deactivation, and Cause; ¶ 0073: the SMF may send an N4 Session Modification Request to the UPF 408), obviously the session modification request will include the ID of the session; and 
an indication to release an access network tunnel for the wireless device (see Abraham, ¶ 0074: SMF initiates an N4 Session Modification procedure indicating the need to remove Tunnel Info of AN or UPF terminating N3).

Regarding claim 12, Abraham in view of Kim and CATT discloses the method of claim 1, further comprising sending, by the SMF to the wireless device, the downlink data (see Abraham, ¶ 0062: SDC-SMF may be configured to store and forward small data towards a UE. For example, the SDC-SMF may be configured to buffer small data while a UE is in an idle mode and to forward the small data toward the UE when the UE is awake).
CATT also discloses sending, by the SMF to the wireless device, the downlink data (see CATT, page 1, section 6.1.2: small data is exchanged between the UE and SMF as payload of SM data transfer message in both uplink and downlink direction).

Regarding claim 13, Abraham in view of Kim and CATT discloses the method of claim 12, wherein the SMF sends the downlink data to the wireless device via the AMF (see Abraham, Fig 6).
CATT also discloses sending, by the SMF to the wireless device, the downlink data (see CATT, page 1, section 6.1.2: AMF transparently forwards downlink SM data transfer messages between UE and SMF).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above well-known teaching as taught by CATT and incorporate it into the system of Abraham to achieve an efficient resource utilization in the communication system (see CATT, page, Introduction).

Regarding claim 14, Abraham in view of Kim and CATT discloses the method of claim 12, wherein the SMF sends the downlink data to the wireless device via a user plane function (see Abraham, ¶ 0087: SDC-SMF provides an ingress point for user data from the AF 1004 for transmission to the UE 1012. Although only a single AF 1004 is illustrated, any number of AFs may transport data to various UEs 1012 via the core network. The data may then be forwarded from the SDC-SMF 1002 to the UPF 1008 for transfer to the UE 1012 over the user plane. The data may be forwarded, e.g., via an N4 interface to the UPF 1008).

Regarding claim 16, Abraham in view of Kim and CATT discloses the method of claim 1, wherein the indication that the uplink data is transmitted comprises the uplink data (see Abraham, ¶ 0092: when there is no additional data to transmit, the UE application layer 1103 may indicate an end of the transmission 1114 to an AS layer 1105. The data to transmit can refer to uplink data. This can be regarded as the extension of BSR, e.g., with the MAC layer notifying the RAN about the UL data available for transmission. In FIG. 11, the APP layer at the UE 1103 informs the AS layer 1105 about the end of the uplink data transmission; ¶ 0093: the data to transmit can also refer to both uplink and downlink. The indication regarding the end of the transmission 1114 may be sent by the UE 1102 when the UE is not expecting to receive additional data from the AF).
Also, CATT discloses wherein the indication that the uplink data is transmitted comprises the uplink data (see CATT, page 1, Introduction: the UE provided RAI, such that the NAS connection can be released based on the information included in the UL data message).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above well-known teaching as taught by CATT and incorporate it into the system of Abraham to achieve an efficient resource utilization in the communication system (see CATT, page, Introduction).

Regarding claim 17, Abraham in view of Kim and CATT discloses the method of claim 1, wherein the RAI further comprises a packet count parameter indicating a 
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the RAI further comprises a packet count parameter indicating a number of expected uplink data packets and incorporate it into the system of Abraham based on user design preference to achieve desired design goal since it is well-known in the art to perform this teaching as evidenced by US Pub. 2019/0116483 to RYU et al. (¶ 0313: an RAI information element (IE) is used to notify to the network whether only single downlink data transmission (e.g., an acknowledgement or a response to the uplink data) subsequent to the uplink data transmission is expected or whether additional uplink or downlink transmission is expected).

Regarding claim 18, Abraham in view of Kim and CATT discloses the method of claim 1, wherein the release message further comprises an identifier of a packet data unit session of the wireless device (see Abraham, ¶ 0065: the UE may send RAI to the SMF to request release of a PDU session; ¶ 0068: the RAN sends, at 405, an N2 UE Context Release Request message comprising an indication of a Cause and a List of PDU Session ID(s) with active N3 user plane to the AMF 406. Cause indicates the reason for the release, and the List of PDU Session ID(s) indicates the PDU Sessions served by RAN of the UE; ¶ 0076: a UE may request a release of a PDU session by sending an RAI IE to the MME to indicate that no additional MO/MT traffic is expected. 

Regarding claim 19, Abraham in view of Kim and CATT discloses the method of claim 1, wherein the RAI comprises an information element comprising an indication that: no further transmission of the uplink data subsequent to a transmission of the downlink data is expected; or a transmission of the uplink data subsequent to a transmission of the downlink data is expected (see Abraham, ¶ 0065: a UE may send Release Assistance Information ( RAI) Information Element (IE) to the MME to indicate that no additional MO/MT traffic is expected; ¶ 0076: a UE may request a release of a PDU session by sending an RAI IE to the MME to indicate that no additional MO/MT traffic is expected).
Also, CATT discloses wherein the RAI comprises an information element comprising an indication that: no further transmission of the uplink data subsequent to a transmission of the downlink data is expected; or a transmission of the uplink data subsequent to a transmission of the downlink data is expected (see CATT, page 3, last paragraph).

Regarding claim 20, Abraham in view of Kim and CATT discloses method of claim 19, but does not explicitly disclose wherein the RAI further comprises: a packet count associated with the transmission of the uplink data; and a time duration parameter indicating a time duration for which UL data is expected.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Kim and CATT and further in view of US Pub. 2016/0337962 to Peng et al. (hereafter Peng).

Regarding claim 15, Abraham in view of Kim and CATT discloses the method of claim 1, Abraham implicitly disclose wherein the transmission of the uplink data and the transmission of the downlink data are part of the same PDU session (see Abraham, ¶ 0088: although this example has been described for data received from an AF or DN and transmitted to a UE, the SDC-UPF may similarly receive small data from UE 1012, e.g., as an RRC payload. Thus, the communication flow may include both uplink and downlink small data transmissions).
However, Peng discloses wherein the transmission of the uplink data and the transmission of the downlink data are part of the same PDU session (see Peng, ¶ 0066; ¶ 0108; ¶ 0127).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2019/0166647 discloses method for user plane connection activation or deactivation for session.
IS Pub. 2019/0261453 to Jain et al. discloses efficient and reliable data transfer in 5G system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464